Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00371-CV

                    IN THE INTEREST OF L.B.M. and L.B.M., Children

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02077
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s orders terminating
appellants’ parental rights is AFFIRMED. Because appellants are indigent, no costs of this appeal
are assessed.

       SIGNED January 13, 2021.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice